Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iwasaki (US 20050099709).
Regarding independent claim 1, Iwasaki discloses A mirror assembly (title – optical deflector) for a Lidar system (The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02; moreover, the deflector of Iwasaki is capable of use in a lidar system, see MPEP 2114), comprising (i.e., open language for the claim, MPEP 2111.03): 
a first frame (Fig. 8: 113 – outer movable plate) rotatable about a first axis (rotatable around first axis A1); and 
a first conductor (131 – outer driving coil wiring) extending along the first frame to one side of the first axis (note that wiring 131 is parallel to axis A1 at least along the left and right sides of plate 113), the first conductor extending through a first magnetic field (e.g., via permanent magnet 104a) on the one side of the first axis in a direction parallel to the first axis (i.e., to the left of the first axis A1), wherein 
a first current passing through the first conductor (para. 42 – outer drive coil wiring supplies current) interacts with the first magnetic field to induce a first rotation of the first frame about the first axis (e.g., para. 32 – first axis A1 is low-speed oscillation axis).
Regarding independent claim 8, Iwasaki discloses A Lidar system (The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02; moreover, the deflector of Iwasaki is capable of use in a lidar system, see MPEP 2114), comprising (i.e., open language for the claim, MPEP 2111.03):
a first frame (Fig. 4: 113 – outer movable plate) rotatable about a first axis (rotatable around first axis A1); and 
a first conductor (131 – outer driving coil wiring) extending along the first frame to one side of the first axis (note that 131 is parallel to axis A1 at least along the left and right sides of plate 113), the first conductor extending through a first magnetic field (e.g., via permanent magnet 104a) on the one side of the first axis in a direction parallel to the first axis (i.e., to the left of the first axis A1), wherein 
a first current passing through the first conductor (para. 42 – outer drive coil wiring supplies current) interacts with the first magnetic field to induce a first rotation of the first frame about the first axis (e.g., para. 32 – first axis A1 is low-speed oscillation axis).
Regarding independent claim 15, Iwasaki discloses A method of operating a mirror assembly (title – optical deflector) for a Lidar system (The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02; moreover, the deflector of Iwasaki is capable of use in a lidar system, see MPEP 2114), comprising (i.e., open language for the claim, MPEP 2111.03): 
disposing a first frame (Fig. 4: 113 – outer movable plate) along a first axis (rotatable around first axis A1), 
the first frame having a first conductor (131 – outer driving coil wiring) to one side of the first axis and parallel to the first axis (note that wiring 131 is parallel to axis A1 at least along the left and right sides of plate 113); and 
passing a first current through the first conductor(para. 42 – outer drive coil wiring supplies current) through a first magnetic field on the one side of the first axis (e.g., via permanent magnet 104a) to induce a first rotation of the first frame about the first axis via interaction of the first current with the first magnetic field (e.g., para. 32 – first axis A1 is low-speed oscillation axis).

Regarding claims 2, 9, and 16 the reference further discloses The mirror assembly of claim 1, wherein the first conductor is within a plane of the first frame and to a side of the first axis (Fig. 8 shows the wires 131 traveling along plate 113).
Regarding claims 3 and 10, the reference further discloses The mirror assembly of claim 1, wherein the first magnetic field is on only the one side of the first axis (from magnet 104a is entirely to the left of the axis A1).
Regarding claims 4, 11, and 17, the reference further discloses The mirror assembly of claim 1, wherein the first conductor follows a path through a first torsion bar associated with the first frame, along a first arm away from the first axis, along a cross bar parallel to the first axis, along a second arm toward the first axis and through a second torsion bar associated with the first frame (Fig. 8 - note the path of 131 across torsion bar 120a, turning to the left of the axis A1, then turning to be parallel to the axis A1 and through torsion bar 120b).
Regarding claims 5, 12, and 18, the reference further discloses The mirror assembly of claim 4, wherein the cross bar passes through the first magnetic field (from magnet 104a.
Regarding claims 6, 13, and 19, the reference further discloses The mirror assembly of claim 4, further comprising a second frame supporting the first frame via the first torsion bar and the second torsion bar (112 – second plate supported by torsion bars 121), the second frame rotatable about a second axis (second axis A2).
Regarding claims 7, 14, and 20, the reference further discloses 7. The mirror assembly of claim 6, wherein the second frame includes a second conductor passing through a second magnetic field to one side of the second axis (133 – inner driving coil), wherein a second current passing through the second conductor in the direction of the second axis interacts with the second magnetic field to induce a second rotation (magnet 106b) of the second frame about the second axis (A2 – second axis).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6388789- multi-axis magnetically actuated device, US-6108118- optical deflector, US-5606447- planar type mirror galvanometer and method of manufacture, US-20200033453- drive device and distance measurement apparatus, US-20050122604- optical deflector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872